TAE M. KIM AND YOUNG J. KIM, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentKim v. Comm'rNo. 1448-01United States Tax CourtT.C. Memo 2002-49; 2002 Tax Ct. Memo LEXIS 54; 83 T.C.M. (CCH) 1260; T.C.M. (RIA) 54659; February 21, 2002, Filed *54  Respondent's motion for summary judgment was granted.  Tae M. Kim and Young J. Kim, pro sese.Roger W. Bracken, for respondent.  Chiechi, Carolyn P.CHIECHIMEMORANDUM OPINIONCHIECHI, Judge: This case is before the Court on respondent's motion for summary judgment (respondent's motion). We shall grant respondent's motion.BackgroundPetitioners resided in Bowie, Maryland, at the time they filed the petition in this case.On May 8, 1997, respondent issued to petitioners a notice of deficiency (notice) determining a deficiency in, and an accuracy- related penalty under section 6662(a)1 on, their Federal income tax for each of the years 1993 and 1994. Petitioners timely filed a petition with respect to that notice (Kim I), and a trial was held in Kim v. Commissioner, docket No. 15447-97. On August 4, 1999, the Court filed its opinion in Kim I. Kim v. Commissioner, T.C. Memo 1999-261">T.C. Memo 1999-261. Thereafter, petitioners did not file a motion in Kim I claiming reasonable administrative and/or litigation costs. On December 1, 1999, the Court entered a decision in Kim I.*55  In February 2000, petitioners appealed the decision of the Court in Kim I to the United States Court of Appeals for the Fourth Circuit (Court of Appeals).On March 23, 2000, respondent issued to petitioners two separate notices, entitled "Notice of Tax Due on Federal Tax Return", one of which pertained to petitioners' taxable year 1993 and one of which pertained to petitioners' taxable year 1994.On June 2, 2000, in an unpublished opinion the Court of Appeals affirmed the Court's decision in Kim I. Kim v. IRS, 215 F.3d 1319">215 F.3d 1319 (4th Cir. 2000), affg. per curiam without published opinion T.C. Memo 1999-261">T.C. Memo 1999-261.On June 12, 2000, petitioners sent a letter (petitioners' June 12, 2000 letter) to the Internal Revenue Service (IRS) in which they requested "the recovery of administrative/litigation costs incurred after Appeals through the Tax Court hearing in the determination of the amount of taxes" for 1993 and 1994, as follows:     Claimed Nature of          Claimed  Administrative/Litigation Costs     Amount of CostsStudies, consulting, research, parking,   $ 2,548.00  transportation, and othersDocument*56  production and copying         562.50Delivery and mailing               74.00Legal consultation and assistance       3,450.00Telephone                    138.10Document filing                  60.00Attorney representation             400.00Total Amount of Claimed Costs        $ 7,232.60 On August 31, 2000, Kim v. IRS, 215 F.3d 1319">215 F.3d 1319 (4th Cir. 2000), became final.On November 20, 2000, respondent sent a letter (respondent's November 20, 2000 letter) to petitioners in response to petitioners' June 12, 2000 letter and to a letter from petitioners dated July 31, 2000, that is not part of the instant record. In respondent's November 20, 2000 letter, respondent stated in part:     Under I.R.C.  7430, the prevailing party in a court   proceeding may be awarded a judgment or settlement for   reasonable administrative and litigation costs. Under I.R.C.   [] 7430(c)(4)(C), when a case is finally determined by a   court, that court must make*57  the determination of who is the   prevailing party for purposes of determining the award of   administrative and litigation costs.  Treas. Reg.  301.7430-2(b)(2)    states that where the underlying substantive issues were   before any court of the United States, including the Tax Court,   the taxpayer's only possibility of obtaining an award of   reasonable administrative costs is from the court.     Tax Court Rule 231 sets forth the requirements for making a   claim for litigation and administrative costs. Under this rule,   when a case is unagreed concerning the parties claim for such   costs, a claim shall be made by motion filed within 30 days   after the service of a written opinion determining the issues in   the case. The Tax Court issued its opinion in your case, Docket   No. 15447-97, on August 4, 1999. That opinion was served upon   respondent that same day. We are unaware if you have filed any   motion requesting an award of reasonable administrative or   litigation cost in this case. If you have not made such a motion   within 30 days*58  of the service of the Tax Court's opinion in your   case, your claim is untimely and can not be allowed. Your   letters of June 12, 2000, and July 31, 2000, do not constitute   an appropriate request for recovery of reasonable administrative   and litigation costs as required by I.R.C. [] 7430 and Tax   Court Rule 231.           *   *   *   *   *   *   *     This letter constitutes the respondent's response to your   letters. * * *On December 12, 2000, petitioners sent a letter (petitioners' December 12, 2000 letter) to respondent in response to respondent's November 20, 2000 letter. In petitioners' December 12, 2000 letter, petitioners stated in part:   We received the IRS denial notice dated November 20, 2000. We   find that paragraphs of IRS Publication 556, Publication 5, and   others, in relation to recovering litigation or administrative   costs, were not considered in IRS notice of denial.   Our understandings from the review of these IRS Publications are   not consistent with the basis of the IRS notice of denial.On*59  December 27, 2000, respondent sent a letter (respondent's December 27, 2000 letter) to petitioners in response to petitioners' December 12, 2000 letter. In respondent's December 27, 2000 letter, respondent stated:     We received your letter of December 12, 2000. You assert   that IRS Publication 5 and 556 (and others) were not considered   when denying your claim for recovering administrative and   litigation costs. IRS publications are for information purposes;   they are not law. * * * The Internal Revenue Code and Treasury   Regulation sections described in our letter to you, dated   November 20, 2000, are the controlling law in this area.     Additionally, we reviewed the publications mentioned. We   found nothing in those publications that was inconsistent with   the law that controls the award of administrative and litigation   costs in your case.On January 18, 2001, petitioners filed a petition for administrative costs under section 7430(f)(2) in which they seek to recover $ 7,232.60. 2*60  DiscussionThe Court may grant summary judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law. Rule 121(b); Naftel v. Commissioner, 85 T.C. 527">85 T.C. 527, 529 (1985); Jacklin v. Commissioner, 79 T.C. 340">79 T.C. 340, 344 (1982). We conclude that there is no genuine issue of material fact precluding us from resolving the question raised in respondent's motion.In respondent's motion, respondent argues that, under Gustafson v. Commissioner, 97 T.C. 85">97 T.C. 85 (1991), "The doctrine of res judicata bars an action for administrative costs under section 7430(f)(2)[3] to the extent the recovery of such costs could have been pursued in a prior deficiency case." 4 Petitioners counter that the doctrine of res judicata is irrelevant to their claim under section 7430(f)(2).*61  The Supreme Court described the doctrine of res judicata as follows:   The general rule of res judicata applies to   repetitious suits involving the same cause of action. It rests   upon considerations of economy of judicial time and public   policy favoring the establishment of certainty in legal   relations. The rule provides that when a court of competent   jurisdiction has entered a final judgment on the merits of a   cause of action, the parties to the suit and their privies are   thereafter bound "not only as to every matter which was   offered and received to sustain or defeat the claim or demand,   but as to any other admissible matter which might have been   offered for that purpose." The judgment puts an end to the   cause of action, which cannot again be brought into litigation   between the parties upon any ground whatever, absent fraud or   some other factor invalidating the judgment. [Commissioner v. Sunnen, 333 U.S. 591">333 U.S. 591, 597, 92 L. Ed. 898">92 L. Ed. 898, 68 S. Ct. 715">68 S. Ct. 715 (1948)  ; citations omitted.]In Gustafson v. Commissioner, supra, the Court held on facts substantially the same as those involved in*62  the instant case "that the doctrine of res judicata bars an action for administrative costs under section 7430(f)(2) to the extent that the recovery of such costs could have been pursued in a prior deficiency, liability, revocation, or partnership case." Gustafson v. Commissioner, supra 97 T.C. at 93. We conclude that Gustafson is controlling here. We hold that the doctrine of res judicata bars petitioners from litigating in the instant case their claim for administrative costs under section 7430(f)(2). We shall grant respondent's motion.We have considered all of the contentions and arguments of petitioners that are not discussed herein, and we find them to be without merit and/or irrelevant.To reflect the foregoing,An appropriate order and decision will be entered.  Footnotes1. All section references are to the Internal Revenue Code in effect at all relevant times. All Rule references are to the Tax Court Rules of Practice and Procedure.↩2. Although petitioners filed a petition for administrative costs under sec. 7430(f)(2) seeking administrative costs totaling $ 7,232.60, in petitioners' June 12, 2000 letter petitioners described their request to the IRS for $ 7,232.60 as "a request for the recovery of administrative/litigation costs incurred after Appeals through the Tax Court hearing". It appears that petitioners may have included not only administrative costs but also litigation costs in their claim for $ 7,232.60 in their petition for administrative costs under sec. 7430(f)(2). Assuming arguendo that petitioners did include litigation costs as well as administrative costs in their petition for administrative costs under sec. 7430(f)(2)↩, that fact would be immaterial to our resolution of respondent's motion for summary judgment.3. -Sec. 7430(a) authorizes an award to the prevailing party of reasonable administrative costs incurred in any administrative proceeding with the IRS and of reasonable litigation costs incurred in any civil tax litigation. As pertinent here, sec. 7430(f)(2) provides:   SEC. 7430. AWARDING OF COSTS AND CERTAIN FEES.     (f) Right of Appeal. --           *   *   *   *   *   *   *     (2) Administrative proceedings. -- A decision granting or     denying (in whole or in part) an award for reasonable     administrative costs under subsection (a) by the Internal     Revenue Service shall be subject to the filing of a     petition for review with the Tax Court under rules similar     to the rules under section 7463 (without regard to the     amount in dispute). * * *↩4. Respondent raised the doctrine of res judicata as an affirmative defense in respondent's answer to petitioners' petition.↩